                                                  Case 2:21-cv-01214-JCM-BNW Document 7
                                                                                      6 Filed 08/02/21
                                                                                              07/30/21 Page 1 of 2



                                              1   Z. KATHRYN BRANSON, ESQ., Bar No. 11540
                                                  STEVEN J.T. WASHINGTON, ESQ., Bar No. 14298
                                              2   LITTLER MENDELSON P.C.
                                                  3960 Howard Hughes Parkway
                                              3   Suite 300
                                                  Las Vegas, Nevada 89169.5937
                                              4   Telephone:    702.862.8800
                                                  Fax No.:      702.862.8811
                                              5   Email: kbranson@littler.com
                                                         swashington@littler.com
                                              6
                                                  Attorneys for Defendant
                                              7   WALMART INC.

                                              8                               UNITED STATES DISTRICT COURT

                                              9                                       DISTRICT OF NEVADA

                                       10

                                       11         TIERRA PERKINS, an individual,                      Case No. 2:21-cv-01214-JCM-BNW

                                       12                        Plaintiff,                             STIPULATION AND [PROPOSED]
                                                                                                        ORDER TO EXTEND DEADLINE TO
                                       13         v.                                                    FILE RESPONSIVE PLEADING

                                       14         WALMART, INC. a Foreign Corporation,                  [FIRST REQUEST]

                                       15                        Defendant.

                                       16

                                       17                Pursuant to LR IA 6-1 and LR 7-1, Plaintiff TIERRA PERKINS (“Plaintiff”) and Defendant

                                       18         WALMART INC. (“Defendant”), by and through their undersigned counsel, hereby agree and

                                       19         stipulate to extend the time for Defendant to file a responsive pleading from the current deadline of

                                       20         August 3, 2021, up to and including August 17, 2021.

                                       21                Such extension is necessary in light of the fact that Defendant’s counsel was recently

                                       22         retained and requires the additional time to investigate the allegations in the Complaint and prepare

                                       23         and file Defendant’s responsive pleading.

                                       24         ///

                                       25

                                       26         ///

                                       27

                                       28         ///
L IT TL E R ME N DE LS O N P .C .
  3 9 6 0 Ho w a rd H ug h e s Pa r k w a y
                 S u i t e 3 00
    L a s V e ga s , N V 89 1 69 . 5 93 7
              7 0 2 . 86 2 . 88 0 0
                                                  Case 2:21-cv-01214-JCM-BNW Document 7
                                                                                      6 Filed 08/02/21
                                                                                              07/30/21 Page 2 of 2



                                              1            This is the first request for an extension of time to respond to the Complaint. This request

                                              2   is made in good faith and not for the purpose of delay.

                                              3   Dated: July 30, 2021                               Dated: July 30, 2021
                                              4

                                              5
                                                   /s/ Trevor J. Hatfield                               /s/ Steven J.T. Washington
                                              6    TREVOR J. HATFIELD, ESQ.                             Z. KATHRYN BRANSON, ESQ.
                                                   HATFIELD & ASSOCIATES, LTD.                          STEVEN J.T. WASHINGTON, ESQ.
                                              7                                                         LITTLER MENDELSON P.C.

                                              8    Attorney for Plaintiff                               Attorneys for Defendant
                                                   TIERRA PERKINS                                       WALMART INC.
                                              9

                                       10                                                       ORDER
                                       11
                                                                                                 IT IS SO ORDERED.
                                       12                                                                 August 1
                                                                                                 Dated: _____________________, 2021
                                       13

                                       14

                                       15                                                        ____________________________________
                                                                                                 UNITED STATES MAGISTRATE JUDGE
                                       16

                                       17         4853-0509-8484.1 / 080000-1000

                                       18

                                       19

                                       20

                                       21

                                       22

                                       23

                                       24

                                       25

                                       26

                                       27

                                       28
L IT TL E R ME N DE LS O N P .C .

                                                                                                    2
  3 9 6 0 Ho w a rd H ug h e s Pa r k w a y
                 S u i t e 3 00
    L a s V e ga s , N V 89 1 69 . 5 93 7
              7 0 2 . 86 2 . 88 0 0
